Title: To Thomas Jefferson from Rufus Easton, 21 February 1806
From: Easton, Rufus
To: Jefferson, Thomas


                        
                            Sir,
                            Washington City Feby. 21st. 1806
                        
                        Conscious of the purity of the motives by which I have been actuated—conscious that the political principles
                            I have always supported are in unison with the present administration of the General Government, that the opinions given
                            in my judicial capacity are correct; and certain that no charge can be maintained against me consistent with truth and
                            justice—It is with the greatest confidence I venture to address the chief magistrate of a just, free and enlightened
                            people in support of my rights and in defence of my reputation which is dearer to me than life—I am sure that upon a
                            strict enquiry the President of the United States will discover that the difficulties which have occurred in the
                            Government of the Territory of Louisiana have not arisen by any fault that can justly be imputed to me.—
                        Under these impressions I most respectfully solicit a specification of the charges which have been exhibited
                            against me and ask an opportunity to defend myself against them—It is a duty I owe to myself and family because when I
                            accepted the place of Judge I gave up a lucrative practice necessary to their support—and because I supposed the
                            approbation of the Senate would render the appointment permanent for four years and that nothing more than a faithful
                            execution of the duties of the office and a strict aherrance to the laws of my country would be required to entitle me to
                            the privileges and emoluments attached to it during that period of time—I cannot but believe that a statement of all the
                            facts attending my case, which the great distance has not enabled me fully to communicate will induce the President to
                            extend to me that support which the just protection of my reputation under existing circumstances seems so earnestly to
                            require.—
                        I have the honor to be, Sir, with great respect Your obedient servant
                        
                            Rufus Easton
                     
                        
                    